DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is in response to the papers filed on 12/28/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 4, 7, and 10 have been amended. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive due to a new grounds of rejection under 35 USC 112(b).
Re claim 1 and 7, Applicant argues that Park et al. (US 2012/0049660) does not teach wherein the slit is surrounded on all sides by the elastic member (Page 8).
However, limitation is at issue based on the 112(b) rejection as explained in further detail below.
Re claim 2 and 8, Applicant provided amended Figure 8 to clarify the claimed features; however, Applicant has not provided clarification in the form of amended claim language to reflect the intended claimed feature, and therefore claims 2 and 8 remain at issue.
Specification
The amendment filed 12/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In [0078] Applicant adds “Further, as shown in Figure 8, a dimension A of the arm unit (elastic member) 80 includes a dimension B of the swing unit 60.” The amendment appears to provide the inference that a portion of the invention is to scale in the drawings, because it can be .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the slit being surrounded on some sides by the elastic member, does not reasonably provide enablement for the slit being surrounded by all sides by the elastic member, which includes the vertical direction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. As such, in claims 1 and 7, the limitation “the slit is surrounded, on all sides, by the elastic member (arm unit)” will be given no patentable weight.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, Applicant recites wherein in a direction from the bottom plate to the top plate, a dimension of the elastic member includes a dimension of the swing unit. It is uncertain how the dimension of the swing unit is included with the dimension of the elastic member.
Examiner will interpret limitation as the dimension of the swing unit being included within the dimension of the elastic member from the upper surface to the lower surface of said elastic member.
In claim 8, Applicant recites wherein in a direction from the bottom plate to the top plate, a dimension of the arm unit includes a dimension of the swing unit. It is uncertain how the dimension of the swing unit is included with the dimension of the elastic member.
Examiner will interpret limitation as the dimension of the swing unit being included within the dimension of the elastic member from the upper surface to the lower surface of said elastic member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Park et al. (US 2012/0049660).


    PNG
    media_image1.png
    579
    1232
    media_image1.png
    Greyscale

In claim 2, Park discloses wherein in a direction from the bottom plate (5) to the top plate (7), a (vertical) dimension of the elastic member (50) includes a (vertical) dimension of the swing unit (30) from the upper surface (Comp_U) to the lower surface (Comp_L).
In claim 3, Park discloses wherein the elastic member (50) includes two beams (54, 56) divided by the slit (G2).
In claim 4, Park discloses wherein a longitudinal direction of the two beams (54, 56) corresponds to a direction vertical to a swing direction (horizontal direction) of the swing unit (30).

In claim 6, Park discloses wherein the elastic member (50) includes a frame joint portion (52) extending in a swing direction (horizontal) of the swing unit (30), and the frame joint portion (52) is jointed to the frame (10; via 7).
In claim 7, Park discloses (Fig. 1 and 4-5) a vibrator generator (100) comprising: a frame (10) including an annular shape (illustrated in Fig. 4); a bottom plate (5); a top plate (7); a swing unit (30); and an arm unit (50) including an upper surface (Comp_U; annotated in Fig. 5 above) on the top plate (7) side and a lower surface (Comp_L; annotated in Fig. 5 above) on the bottom plate (5) side, wherein the frame (10) and the swing unit (30) are connected via the arm unit (50), the arm unit (50) includes a slit (G2) penetrating from the upper surface (Comp_U) to the lower surface (Comp_L).
In claim 8, in light of the 112(b) rejection above, Park discloses wherein in a direction from the bottom plate (5) to the top plate (7), a (vertical) dimension of the arm unit(50) includes a (vertical) dimension of the swing unit (30) from the upper surface (Comp_U) to the lower surface (Comp_L).
In claim 9, Park discloses wherein the arm unit(50) includes two beams (54, 56) divided by the slit (G2).
In claim 10, Park discloses wherein a longitudinal direction of the two beams (54, 56) corresponds to a direction vertical to a swing direction (horizontal direction) of the swing unit (30).
In claim 11, Park discloses a plurality of the arm units (50, 70) including the arm unit (50), wherein the plurality of the elastic members (50, 70) are lined in a swing direction (horizontal) of the swing unit (30).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aihara et al. (US 2004/0169425) teaches a vibrator having a frame and a swing unit, the swing unit having an elastic member connected to the frame, the elastic member having a slit surrounded on some sides by the elastic member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832